Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lakritz, J.), *286rendered April 3, 1984, convicting him of robbery in the first degree (three counts), robbery in the second degree (six counts), criminal possession of stolen property in the first degree, criminal possession of a weapon in the fourth degree, and criminal possession of stolen property in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record indicates that the court accepted the jointly represented defendant’s guilty plea after it ascertained that the defendant’s decision to proceed with his attorney was an informed decision (see, People v Gomberg, 38 NY2d 307; People v Monroe, 54 NY2d 35, cert denied 455 US 947). Mangano, J. P., Thompson, Lawrence and Harwood, JJ., concur.